Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 16-30 are pending.  Claims 16-30 are the subject of this FINAL Office Action.  Claims 1-15 are canceled.  

Priority
	The claims receive a priority date of 05/18/2011 because the priority document filed on that day (13/300,235) is the first priority document to provide written description support of multiplex library preparation using preamplification followed by semi-nested or hemi-nested PCR.  

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 are rejected under 35 U.S.C. § 103 as being unpatentable over PINTER (US 2004/0209299), in view of CHUU (US 2015/0218631), MAY (US 2014/0227691) and TOLOUE (US 20120028814).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to include a preamplification step in the method of PINTER to enrich low amounts of cfDNA with a reasonable expectation of success.  
As to claim 16, PINTER teaches multiplex nested amplification of cfDNA (paras. 0062, 0088) using universal primer and target-specific primer (Fig. 36, Example 18).  The target nucleic acids are SNPs (paras. 0102, 0374).
As to claim 17, PINTER teaches blood or plasma (para. 0088).
As to claims 18-19, PINTER teaches 50 or more loci (paras. 0160, 0218).
As to claims 1 and 27, wherein at least 80% or 90% of the amplified DNA maps to the target loci fails to distinguish the claimed steps over the prior art steps.  Thus, any prior art which teaches the same steps will yield the claimed result.
PINTER does not explicitly teach performing the method of claim 16 together with performing a multiplex targeted pre-amplification on cell-free DNA isolated from a biological sample or DNA derived therefrom, wherein the pre-amplification is a linear amplification (AKA linear preamp; claim 16); about 1-20nM primer concentration in one or both PCRs (claim 16); claims 22-23 (annealing step more than 3 minutes); claims 24-26 and 29-30 (tagging amplified cfDNA with 1024 or more barcodes using pooling and sequencing); or claim 28 (target specific primers with tail with common priming site). 
However, each of these techniques were known options suggested by the cfDNA prior art, and routinely optimized.  For example, as to preamplification (AKA enrichment), this was a well-known technique in the cfDNA art to increase low amounts of cfDNA to increase accuracy and precision (sensitivity and specificity).  MAY teaches 
	[f]irst, one can preamplify the target nucleic acid sequence before analysis by amplification. Preamplification increases the number of target and/or internal control nucleic acids, which renders subsequent relative copy number determinations more accurate and precise

(para. 0071).  The preamplification can even include barcoding (paras. 0044-47, 0056); and linear amplification (paras. 0051).  This allows selective enrichment of cfDNA (Abstract, for example).  MAY also explains that preamplification “facilitates multiplex detection, wherein two or more different amplification products can be detected in a given amplification mixture or aliquot thereof” (para. 0056); and discusses multiplexing throughout (paras. 0051, 0077, 0098, 0109 & 0199).  Similarly, CHUU teaches selective enrichment of cfDNA using amplification techniques, AKA pre-amplification (paras. 0056, 0066, Fig. 2).  CHUU also teaches the amplification can be linear (paras. 0004, 0009, 0056, claims 36, 48).  A skilled artisan would have looked to the similar (to PINTER) cfDNA preamplification techniques of CHUU and MAY to allow increased sensitivity and specificity of cfDNA amplification and detection in PINTER.
	As to about 1-20nM target-specific primer concentration, PINTER suggests as much, and provides motivation to optimize according to the application.  PINTER teaches 
[t]o apply targeted amplification in a multiplexed format, specific primer concentrations were reduced 5 fold (from 200 nM to 40 nM) without significant loss of enrichment of individual sites (FIG. 38B). This primer concentration reduction allows for the combination of 45 specific primers and universal CIO primer to maintain total primer concentrations within reaction tolerances [2 uM]

(para. 0400).  Figure 38B shows that primer concentration of 10 nM also worked well.  Accordingly, the holding in Aller is pertinent here:
[n]ormally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are termed ‘critical’ ranges, and the applicant has the burden of proving such criticality. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

In re Aller, 220 F.2d 454, at 456 (CCAP 1955) (emphases added) (citations omitted).  
Thus, PINTER provides motivation and reasonable expectation of success to optimize result-effective variable of cfDNA target-specific primer concentration to less than 20 nM.
	As to annealing steps of more than 3 or 5 minutes, MAY provides motivation to do so in highly multiplexed reactions with low primer concentrations (e.g. as in PINTER).  MAY teaches 
	[r]elatively long annealing times and/or lower than usual annealing temperatures can be employed in particular embodiments, e.g., where the target and/or internal control sequences are present at a relatively low concentration in the sample (e.g., as in the case of cell-free fetal DNA in maternal plasma). In illustrative embodiments, these conditions can be employed, individually or together, during preamplification. Illustrative longer-than-usual annealing times include more than 30 seconds, and more than 60 seconds, more than 120 seconds, more than 240 seconds, more than 10 minutes, more than 1 hour, or more than 10 hours, or any time falling within a range bounded by any of these values. Longer annealing
times are typically employed in highly multiplexed reactions and/or reactions where primer concentrations are relatively low. Illustrative lower-than-usual annealing temperatures include less than 65° C., less than 60° C., less than 55° C., less than 50° C., and less than any temperature falling within a range bounded by any of these values

(para. 0077).  Thus, a skilled artisan would have been motivated to apply long annealing times to the amplification reactions of PINTER which use low primer concentrations in multiplexed amplifications of cfDNA.
	As to tagging amplified cfDNA with 1024 or more barcodes using priming sites on target-specific primers, pooling and sequencing, and target specific primers with tail with common priming site, CHUU and MAY provide motivation to do so to allow highly parallelized analyses of multiple samples with multiple targets.  CHUU teaches common barcoding scheme using 5’ primer tail sequences with common sequences to append barcodes and indexes to target-specific primers with common priming sites, which allow tracking cfDNA from various samples for pooling and sequencing (Fig. 26, paras. 0114-16).  MAY teaches that barcodes can also encode identity of target nucleotide sequence (e.g. molecular barcodes; paras. 0044).  Finally, (although the claims do not require a different barcode on each amplified, tagged cfDNA (AKA molecular barcodes)) as to molecular barcodes, a skilled artisan would have recognized the barcodes of CHUU and MAY encompassed molecular barcodes which were known barcoding options to allow quantifying/counting individual rare targets (e.g. cfDNA) using thousands and millions of molecular barcodes (TOLOUE, Abstract, paras. 0006, 0008, 0041).  Thus, a skilled artisan would have been motivated to apply common barcoding schemes to the technique of PINTER to allow highly parallel/multiplexed sequencing and counting of target cfDNA with a reasonable expectation of success.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar cfDNA amplification and sequencing library preparation techniques to increase amplification sensitivity and specificity, and allow highly parallel/multiplexed sequencing and counting of target cfDNA with a reasonable expectation of success. 
	In sum, absent proper objective evidence of unexpected results or criticality of the primer concentration, the claimed invention is obvious.  See MPEP § 716.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637